Citation Nr: 0835011	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO. 04-16 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to a rating in excess of 30 percent for 
skin disability, characterized as folliculitis of the 
scalp and shoulders, as well as a fungal infection of the 
hands and feet, effective November 6, 2000 through April 
20, 2004. 

3. Entitlement to a rating in excess of 60 percent for 
skin disability, characterized as folliculitis of the 
scalp and shoulders, as well as a fungal infection of the 
hands and feet, effective April 21, 2004 through October 
31, 2004. 

4. Entitlement to a rating in excess of 30 percent for 
skin disability, characterized as folliculitis of the 
scalp and shoulders, as well as a fungal infection of the 
hands and feet, effective November 1, 2004. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran retired in November 1992, after more than 30 
years of active honorable military service. His awards 
and decorations included, but were not limited to, the 
Combat Infantryman Badge; the Silver Star Medal; the 
Bronze Star Medal with V device; two awards of the Army 
Commendation Medal, one with V device; the parachutist 
badge; and the scuba badge.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2007, when it was remanded for 
further development. Following the requested development, 
the VA Appeals Management Center (AMC) in Washington, 
D.C. confirmed and continued the RO's denial of 
entitlement to service connection for hypertension. The 
AMC raised the veteran's rating of his service-connected 
skin disease from 10 percent disabling to 30 percent 
disabling, effective November 6, 2000. The AMC raised 
that rating to 60 percent, effective from April 21, 2004 
and then reduced it to 30 percent, effective, November 1, 
2004. As those actions did not result in a full grant of 
the benefits sought on appeal, the case was returned to 
the Board for further appellate action. AB v. Brown, 6 
Vet. App. 35, 38 (1993). 





FINDINGS OF FACT

1. Hypertension was first manifested several years after 
service, and there is no competent evidence of record 
that it is in any way related thereto.

2. Hypertension was not proximately due to or aggravated 
by his service-connected diabetes mellitus.

3. From November 6, 2000 through August 29, 2002, the 
veteran's service-connected skin disability involved 
extensive areas and was manifested primarily by constant 
itching, ulceration, and crusting.

4. Since August 29, 2002, the veteran's service-connected 
skin disability, manifested primarily by constant itching 
and involvement of as much as 50 percent of his total 
body area, has necessitated the constant or near-constant 
use of topical corticosteroids. 


CONCLUSIONS OF LAW

1. Hypertension is not the result of disease or injury 
incurred in or aggravated by service nor may it be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2. The criteria for service connection for hypertension 
on a secondary basis have not been met. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.310 (2007).

3. The criteria for a 50 percent rating for skin 
disability, characterized as folliculitis of the scalp 
and shoulders, as well as a fungal infection of the hands 
and feet, were met, effective November 6, 2000 through 
August 29, 2002. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic 
Code 7806 (effective prior to August 30, 2002) (amended 
effective August 30, 2002 and codified as amended at 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2007)).

4. Effective August 30, 2002, through April 20, 2004, the 
criteria for a 60 percent rating for skin disability, 
characterized as folliculitis of the scalp and shoulders, 
as well as a fungal infection of the hands and feet, were 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, 
Diagnostic Code 7806 (2007).

5. Effective April 21, 2004 through October 31, 2004, the 
criteria for a rating in excess of 60 percent for skin 
disability, characterized as folliculitis of the scalp 
and shoulders, as well as a fungal infection of the hands 
and feet, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 
4.118, Diagnostic Code 7806 (2007).

6. Effective November 1, 2004, the criteria for a 60 
percent rating for skin disability, characterized as 
folliculitis of the scalp and shoulders, as well as a 
fungal infection of the hands and feet, were met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic 
Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of entitlement to service connection for 
hypertension and of entitlement to an increased rating 
for his service-connected skin disability. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 




Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
veteran of the information and evidence not of record 
that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103; 38 CFR § 3.159(b)(1). As part of that notice, VA 
must inform the veteran of the information and evidence 
he is expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf. See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a 
disability, a connection between the veteran's service 
and the disability, degree of disability, and effective 
date of the disability. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id; see also, Pelegrini v. Principi, 18 Vet. App. 
112 (2004). However, VA may proceed with adjudication of 
a claim if errors in the timing or content of the notice 
are not prejudicial to the veteran. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. 
at 121.

In July 2001, the RO timely notified the veteran of the 
requirements to substantiate his claim for an increased 
rating for his service-connected skin disability. In 
particular, the RO informed the veteran that in order to 
establish an increased rating for his service-connected 
disability, the evidence had to show increased 
symptomatology. The RO requested the name and address of 
the person or entity holding the evidence; the time frame 
covered by the evidence; and in the case of medical 
evidence, the condition treated.

During the pendency of the appeal, the United States 
Court of Appeals for Veterans Claims (Court) stated that 
in addition to evidence of worsening, the evidence had to 
show the manner in which such worsening had affected the 
veteran's employment and daily life. 38 U.S.C.A. 
§ 5103(a); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

In May 2008, the RO notified the veteran that evidence 
which it considered in assigning a disability rating 
could include, but was not limited to, that showing the 
impact of the service-connected condition and symptoms on 
his employment, as well as statements discussing the 
veteran's disability symptoms from people who had 
witnessed how it affected him. Thus, the veteran knew or 
should have known or the considerations set forth in 
Vazquez-Flores.

In December 2002, the RO also timely notified the veteran 
that in order to establish service connection for 
hypertension, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of hypertension in service (lay 
or medical evidence), and of a nexus between the in-
service hypertension and the current disability (medical 
evidence). See Cuevas v. Principi, 3 Vet. App. 542 
(1992).

In May 2006, the RO notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule 
for evaluating disabilities. 38 C.F.R. Part 4. The RO 
also notified the veteran that an effective date for the 
award of benefits would be assigned and would be based, 
generally, on the date of the receipt of the claim for 
benefits or when the evidence showed a level of 
disability that supported a certain rating under the 
rating schedule. See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The notice with respect to the assignment of disability 
ratings and effective dates was not sent to the veteran 
until after the January 2003 decision which denied 
entitlement to service connection for hypertension. 
Nevertheless, any defect with respect to the timing of 
that notice was harmless error. 

In order to cure a notice timing defect, a compliant 
notice must be issued followed by the readjudication of 
the claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II). 

In June 2007, following the veteran's identification of 
outstanding evidence, the Board remanded the case for 
further development. Such development resulted in the 
acquisition of extensive medical records reflecting the 
veteran's treatment by VA as well as reports of VA 
examinations in October 2007. 

In February 2008, the AMC considered additional evidence, 
along with that previously of record and readjudicated 
the claims of service connection for hypertension and for 
an increased rating for skin disability. Accordingly, any 
notice timing problem with respect to the considerations 
set forth in Dingess was effectively cured. It was 
essentially harmless in nature and resulted in no 
prejudice to the veteran.

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims. Indeed, the 
veteran has had a meaningful opportunity to participate 
in the development of his claims. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 
3d 1328 (Fed. Cir. 2006). It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder. In this regard, he has 
not identified any outstanding evidence, which could be 
used to support any of his claims. 

Further action is unnecessary in order to meet VA's 
statutory duty to assist the veteran in the development 
of his claims of entitlement to service connection for 
hypertension and of entitlement to an increased rating 
for his service-connected skin disability. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 



Analyses

Service Connection for Hypertension

The veteran contends that his hypertension was first 
manifested in service by several elevated diastolic 
readings. He states that the frequency of those abnormal 
readings ratings has increased since that time and that 
service connection for hypertension is, therefore, 
warranted on a direct basis. In the alternative, he 
contends that his hypertension is associated with his 
diabetes mellitus for which service connection has 
already been established. Therefore, he maintains that 
service connection is warranted on a secondary basis. 

Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied. The veteran's 
hypertension was first manifested several years after 
service; and the preponderance of the evidence is against 
the conclusion that service connection is warranted 
either on a direct or presumptive basis or that it is 
etiologically related to his service-connected diabetes 
mellitus. Accordingly, that portion of the appeal is 
denied. 

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131. The resolution of 
that issue must be considered on the basis of the places, 
types, and circumstances of the veteran's service as 
shown by service records, the official history of each 
organization in the which the claimant served, his 
medical records and all pertinent medical and lay 
evidence. Determinations relative to service-connection 
with be based on a review of the entire evidence of 
record. 38 C.F.R. § 3.303. 

As noted above, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and 
any injury or disease during service. Cuevas.


For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic. When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity. 38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim. Id. 

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

For certain disabilities, such as hypertension, service 
connection may be presumed when such disability is shown 
to a degree of 10 percent or more within one year of the 
veteran's discharge from service. 38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. Such a presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

Although the veteran is entitled to consideration under 
the law and regulations governing presumptive service 
connection, the failure to meet those requirements is not 
dispositive. He may still show a direct link between the 
disability in question and service. Combee v. Brown. 34 
F.3d 1039, 1042 (Fed. Cir. 1994). 

For VA purposes, hypertension means that diastolic blood 
pressure is predominately 90 mm. or greater. Isolated 
systolic hypertension means that the systolic blood 
pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm. See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007). 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The veteran's service medical records shows that he 
demonstrated abnormal diastolic readings of 90 in August 
1982 and in August and September 1991. However, the 
preponderance of his blood pressure readings in service 
reveal systolic readings below 160 and diastolic readings 
below 90. Indeed, there is no diagnosis of hypertension, 
and multiple blood pressure readings after September 
1991, including those recorded during the veteran's 
retirement examinations in April 1992 (118/72) and 
September 1992 (122/68), are within normal limits by VA 
standards. 

Hypertension was first clinically reported in February 
1997, during outpatient treatment at a military medical 
facility. Then, as now, there was no competent evidence 
of a relationship between that finding and any incident 
in service. Accordingly, service connection for 
hypertension is not warranted on a direct or presumptive 
basis.

The primary thrust of the veteran's contentions is that 
his hypertension is associated with his service-connected 
diabetes mellitus. Therefore, he maintains that service 
connection is warranted on a secondary basis. 

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or has 
been aggravated by disability for which service 
connection has already been established. 38 C.F.R. § 
3.310. In order to establish service connection through 
aggravation, there must be an increase in the severity of 
a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of 
the nonservice-connected disease Id.


There is no competent evidence of record that the 
veteran's hypertension is in any way related to his 
service-connected diabetes. In fact, following a VA 
examination in October 2007, the examiner concluded that 
such a relationship, whether directly or through 
aggravation, was less likely than not. The only reports 
to the contrary come from the veteran. While he is 
qualified to report on matters which are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause 
of a particular disability. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection. 

Absent such evidence, service connection for hypertension 
is not warranted on a secondary basis, and the claim for 
service connection is therefore denied.


Increased Rating for Skin Disability

Disability evaluations are determined by the application 
of VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007). 

The veteran's service-connected skin disability, 
characterized as folliculitis of the scalp and shoulders, 
as well as a fungal infection of the hands and feet, is 
rated by analogy to dermatitis or eczema. 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7806. At the outset of 
the veteran's claim, a 30 percent rating was warranted if 
there was constant exudation or itching, extensive 
lesions or marked disfigurement. A 50 percent rating was 
warranted if there was ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations. A 50 percent rating was also warranted if 
the dermatitis or eczema was exceptionally repugnant. 



During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin 
disorders. 67 Fed. Reg. 49,590-49,599 (July 31, 2002). 
Those changes became effective on August 30, 2002, and 
the Board notified the veteran and provided him with the 
text of those changes in the February 2008 Statement of 
the Case. 

Under the revised regulations, a 30 percent rating is 
warranted when 20 to 40 percent of the entire body or 20 
to 40 percent of the exposed areas are affected, or; when 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required for a total duration 
of six weeks or more, but not constantly, during the 
previous 12-month period. A 60 percent rating is 
warranted when more than 40 percent of the entire body or 
more than 40 percent of the exposed areas are affected, 
or; when constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs, were 
required during the past 12-month period. Also 
potentially applicable in rating the veteran's skin 
disability are the Diagnostic Code's applicable to rating 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Code 7805), depending upon the 
predominant disability. 38 C.F.R. § 4.118. 

Under the revised regulations scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant a 30 percent for an area or 
areas exceeding 72 square inches (465 sq. cm.). A 40 
percent is warranted for an area or areas exceeding 144 
square inches (929 sq. cm.) 38 C.F.R. § 4.118, Diagnostic 
Code 7801. Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25. 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1). A deep scar is 
one associated with underlying soft tissue damage. 38 
C.F.R. § 4.118, Diagnostic Code 7801, Note (2). 

Other scars are rated base on the limitation of function 
of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 
7805.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 
Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. 
App. 55 (1994). However, a veteran may experience 
multiple distinct degrees of disability that might result 
in different levels of compensation from the time the 
increased rating claim was filed until a final decision 
is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The 
analysis in the following decision is, therefore, 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The evidence dated prior to the regulatory revisions, 
such as treatment records from the late 1990's and the 
report of an August 2001 VA dermatology examination, show 
that the veteran's skin disability was wide spread and 
persistent. Various types of medication, including 
corticosteroids, were generally ineffective, and the skin 
disability caused constant itching and purities which 
resulted in ulceration and crusting. Although there was 
no evidence of nervous manifestations, such findings more 
nearly approximated the criteria for a 50 percent rating 
in effect prior to August 30, 2002. 38 C.F.R. § 4.118, 
Diagnostic Code 7806. 

At the very least, there was an approximate balance of 
evidence both for and against the claim that the 
veteran's skin disability met the criteria for such a 
rating. Under such circumstances, all reasonable doubt is 
resolved in favor of the veteran. Therefore, that portion 
of the claim will be granted on that basis. 38 U.S.C.A § 
5107(b); 38 C.F.R. § 4.3; Aleman v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

Since the regulatory change became effective, the extent 
of the veteran's skin disability has waxed and waned but 
has, nevertheless, been persistent and widespread. It has 
covered as much as 50 percent of his total body area, as 
noted on consultations by the VA dermatology service in 
April and July 2004, and at other times, has been 
relatively quiescent. In October 2007, during the most 
recent VA examination, it covered between 5 and 20 
percent of his total body area. Since he filed his claim 
for an increased rating, however, the veteran has 
required constant or near constant use of topical 
corticosteroids, such as hydrocortisone, Triamcinolone 
Acetonide, or Fluocinonide. 

The constant or near constant use of such medication 
warrants a 60 percent rating under the revisions to 
38 C.F.R. § 4.118, Diagnostic Code 7806, which became 
effective August 30, 2002. In arriving at this decision, 
the Board has considered the possibility of a higher 
scheduler evaluation by evaluating the manifestations of 
the veteran's skin disability under the criteria 
applicable to the evaluation of scars. However, there is 
no competent evidence that the skin disability 
constitutes a deep scar under VA criteria or that it 
causes limitation of motion of any affected part. 
Accordingly, an evaluation of the veteran's skin 
disability as scars does not result in a rating greater 
than 60 percent at any time from August 30, 2002 through 
the present. 

The 50 percent rating effective prior to August 30, 2002 
and the 60 percent rating effective that date represent 
the highest schedular ratings available under the law and 
regulations in effect at the time. Under such 
circumstances, the Board will consider the possibility of 
referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-
connected skin disability. The evidence, however, does 
not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, 
as to render impractical the application of the regular 
schedular standards in rating the veteran's skin 
disability. 38 C.F.R. § 3.321(b)(1) (2007). Rather, the 
record shows that the manifestations of that disorder are 
contemplated by the regular schedular standards. It must 
be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as 
a result of diseases or injuries encountered incident to 
military service and their residual conditions in 
civilian occupations. Generally, the degrees of 
disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1. 
Absent competent evidence to the contrary, the Board 
finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

Entitlement to service connection for hypertension is 
denied.

Effective November 6, 2000 through August 29, 2002, 
entitlement to a 50 percent rating for skin disability, 
characterized as folliculitis of the scalp and shoulders, 
as well as a fungal infection of the hands and feet, is 
granted.

Effective August 30, 2002 through April 20, 2004, 
entitlement to a 60 percent rating for skin disability, 
characterized as folliculitis of the scalp and shoulders, 
as well as a fungal infection of the hands and feet, is 
granted.


                                                  (ORDER 
CONTINUED ON NEXT PAGE)








Effective April 21, 2004 through October 31, 2004, 
entitlement to a rating in excess of 60 percent for skin 
disability, characterized as folliculitis of the scalp 
and shoulders, as well as a fungal infection of the hands 
and feet, is denied. 

Effective November 1, 2004, entitlement to a 60 percent 
rating for skin disability, characterized as folliculitis 
of the scalp and shoulders, as well as a fungal infection 
of the hands and feet, is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


